

115 S696 RS: Stop Improper Federal Bonuses Act
U.S. Senate
2017-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 167115th CONGRESS1st SessionS. 696[Report No. 115–127]IN THE SENATE OF THE UNITED STATESMarch 22, 2017Mrs. Fischer (for herself, Mrs. McCaskill, and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJuly 11, 2017Reported by Mr. Johnson, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend title 5, United States Code, to appropriately limit the authority to award bonuses to
			 Federal employees.
	
 1.Short titleThis Act may be cited as the “Stop Improper Federal Bonuses Act”. 2.Bonuses (a)Adverse findings and employees under investigationChapter 45 of title 5, United States Code, is amended by adding at the end the following:
				
					IVLimitations on bonus authority
						4531.Certain forms of misconduct
 (a)DefinitionsIn this section: (1)Adverse finding (A)In generalThe term adverse finding means a determination by the head of the agency employing an employee that the conduct of the employee—
 (i)violated a policy of the agency for which the employee may be removed or suspended for a period of not less than 14 days; or
 (ii)violated a law for which the employee may be imprisoned for more than 1 year. (B)BasisA determination described in subparagraph (A) may be based on an investigation by, a determination of, or information provided by the Inspector General or another senior ethics official of an agency or the Comptroller General of the United States, as part of carrying out an activity, authority, or function of the Inspector General, senior ethics official, or Comptroller General, respectively, under a provision of law other than this section.
 (2)AgencyThe term agency has the meaning given the term in section 551. (3)BonusThe term bonus means any performance award or cash award under—
 (A)section 4505a; (B)section 5384; or
 (C)section 5754. (4)EmployeeThe term employee means an employee of an agency.
 (b)ProhibitionThe head of an agency may not award a bonus to an employee of the agency until the date that is 5 years after the end of the fiscal year during which the head of an agency makes an adverse finding relating to the employee.
							(c)After bonus awarded
 (1)In generalFor a bonus awarded to an employee after the date of enactment of this section, if the head of the agency employing the employee makes an adverse finding relating to the employee during the fiscal year in which the bonus is awarded, the head of the agency, after notice and an opportunity for a hearing, shall issue an order directing the employee to repay the amount of the bonus.
 (2)Repayment planAn agency shall allow an employee who is required to repay a bonus under paragraph (1) to repay that bonus using a repayment plan.
 (2)(3)HearingsA hearing under this subsection shall be conducted in accordance with regulations relating to hearings promulgated by the head of the agency under chapter 75.
 (d)Condition of receiptAs a condition of receiving a bonus awarded after the date of enactment of this section, an employee shall sign a certification stating that the employee shall repay the bonus in accordance with a final order issued under subsection (c).
 (e)AppealAn employee determined to be ineligible for a bonus under subsection (b) or against whom an order is issued under subsection (c) may submit an appeal to the Merit Systems Protection Board under section 7701..
 (b)RulemakingThe head of each agency, as defined in section 551 of title 5, United States Code, may promulgate rules to carry out section 4531 of title 5, United States Code, as added by subsection (a).
 (c)Technical and conforming amendmentThe table of sections for chapter 45 of title 5, United States Code, is amended by adding at the end the following:“SUBCHAPTER IV—Limitations on bonus authority“4531. Certain forms of misconduct.”.July 11, 2017Reported with amendments